Case 1:19-mj-03167-LFL Document 1 Entered on FLSD Docket 07/24/2019 Page 1 of 4



                            UN ITED STA TES DISTRIC T C O U R T
                            SO U TH ER N D ISTRIC T O F FLO R IDA

                              casexo.            , '- 3lt?.- p(.!'
                                                                 -
 U NITED STA TES O F A M ER ICA

 VS.

 M A VILEY RIV ERO ,

       D efendant.
                                             /

                                  C RIM IN AL CO VER SH EET


         Did thism atteroriginate from a m atterpending in theN orthern Region ofthe U nited States
         A ttorney's Oftice priorto O ctober 14,2003?           Yes X N o

 2.      Did this m atteroriginate from a m atterpending in the CentralR egion ofthe U nited States
         A ttorney's Office priorto Septem ber 1,20077           Y es X N o


                                              Respectfully subm itted,

                                              A RIAN A FAJA RD O O RSH AN
                                              UN ITED      ES A TTO RN EY



                                              SH AN E R.BU TLAN D
                                              A SSISTA N T UN ITED STA TES ATTO RN EY
                                              CourtID N o.A 5502525
                                              99 N .E.4th Street,6th Floor
                                              M iam i,Florida 33132-211l
                                              TEL:(305)961-9123
                                              FAX:(305)530-4699
   Case 1:19-mj-03167-LFL Document 1 Entered on FLSD Docket 07/24/2019 Page 2 of 4

AO 91(Rev.08/09) Crimi
                     nalComplaint

                                U NITED STATES D ISTRICT COURT
                                                          forthe
                                               Southern DistrictofFlorida

               United StatesofAmerica                       )
                           V.                               )             '                  -
                                                            ) casexo (z
                                                                      j
                                                                      '-Nk  o5 ff,7 - l-obli.$
                                                                            .
                                                                                           - '
                  MAVILEY RIVERO ,                          )             j           ..

                                                            )
                                                            )

                                               CR IM IN A L CO M PLA INT

        1,thecomplainantin thiscase,state thatthefollowing istrueto thebestofmy knowledge andbelief.
Onoraboutthedatets)of                   July22,2019         inthecountyof                      Miami-Dade   inthe
  Southern     Districtof                Florida    ,thedefendantts)violated:
          CodeSection                                               OffenseDescrlption
18 U.S.C.j 1708                          TheftofStolenMailMatter




        Thiscriminalcomplaintisbasedonthesefacts:
         SEE ATTACHED AFFIDAVIT.




        V Continuedontheattachedsheet.                                                                          'y


                                                                                   Complai
                                                                                         nant'
                                                                                             ssignature

                                                                                   Luis Gom ez,USPIS
                                                                                    Printednameand title

Sworn to before meand signed in my presence.


Date:         07/23/2019
                                                                                     Judge'
                                                                                          ssignature

Cityandstate:                       Mi
                                     ami,Clgr
                                           -j-
                                             da                             LaurenF.Louis,U.S.MagistrateJudge
                                                                                    Printednameand title
Case 1:19-mj-03167-LFL Document 1 Entered on FLSD Docket 07/24/2019 Page 3 of 4



                 A FFIDA V IT IN SUPPO R T O F CR IM IN A L CO M PLA IN T

        1,Luis F.Gom ez,having been firstduly sw om ,depose and state asfollow s:

            Iam a U nited States Postallnspectorw ith the U nited States PostalInspection Service

 (ûûUSP1S''),assigned to theM iamiDivision.Assuch,1am an investigative orlaw enforcement
 officeroftheUnited Stateswithin themeaningofTitle 18,United StatesCode,Section 2510(7).
 Ihave been apostalinspectorsince July 2013 and have been assigned to the M iam iD ivision since

 Decem ber 2017.Betw een July 2013 and D ecem ber 2017,l w as assigned to the San Juan Field

 Office in the N ew ark Division.

        This aftidavit is subm itted in support of a crim inal com plaint charging M A VILEY

 RIV ERO w ith the theftofm ailfrom residentialm ailreceptacles,in violation ofTitle 18,United

 States Code, Section 1708.The infonnation contained in this affidavitis the result of m y own

 investigation,orhasbeen provided to m e by other1aw enforcem entauthorities.Sincethisaffidavit

 is subm itted for the lim ited purpose of establishing probable cause,it does not contain a1lof the

 inform ation know n to m e orotherlaw enforcem entofficersinvolved in this investigation.

        On or about July 22,2019,at approxim ately 8:00 p.m .,police officers from the H ialeah

 Police Departm ent responded to a CV S phannacy, located at 1525 w est 49th street, H ialeah,

 Florida,inresponsetoa911callfrom awitnesswhoobservedtwosubjects,amanandawoman,
 on bicycles,stealing m ailfrom residentialm ailboxes on W est53rd Streetin H ialeah,Florida. The

witnessobserved thesubjectswalk intotheCVS.Law enforcementofficersmettheeyewitness
 outsidetheCVS.Asthesubjects,oneofwhom wasMAVILEY RIVERO,exited theCVS,the
 witnesspositivelyidentifiedbothsubjectsastheindividualsthewitnessLbservedtakingmailfrom
 residentialm ailboxeson W est53rdStreet.
Case 1:19-mj-03167-LFL Document 1 Entered on FLSD Docket 07/24/2019 Page 4 of 4



    4. Law enforcement ofticers observed pieces of mail sticking out of a black purse that

 M A V ILEY RIV ERO w as carrying.Law enforcem entofficers searched the purse and recovered

 from the black purse approxim ately tw enty-five pieces of m ail addressed to three different

 addressesonW est531-d StreetinHialeah,Florida(1456W est531-
                                                           d Street,1460W est531-dStreet,
 and 1456 W est53rd Court).M AVILEY RIVERO wasarrested and transported to theHialeah
 Police D epartm ent.

         A tthe Hialeah Police Departm ent,M A V ILEY RIV ERO w aived her M iranda rights and

 spoke w ith 1aw enforcem ent ofticers.D uring the post-M iranda interview ,M AV ILEY RIVERO

 adm itted thatshe took allofthe piecesofm ailin herpurse from the residentialm ailboxes because

 she thoughtthe residencesw ere in foreclosure orabandoned.

         Based upon the infonnation contained in this affidavit,1believe thatprobable cause exists

to believe thatM AV ILEY RIV ERO stole from a letterbox,m ailreceptacle,and other authorized

 depository form ailm atter,any letterand m ail,in violation ofTitle l8,United States Code,Section

 1708.

         FURTHER YO UR AFFIAN T SA YE TH NA              .


                                                     LU IS F.G OM EZ
                                                     U .S.PO STA L IN SPECTO R
                                                     U .S.PO STA L IN SPECTION SERV IC E
Sw orn to and subscribed before m e
this23rdday July 2019,
in M iam i, orida.




 JU D GE LAU REN F.LOU IS
 UN ITED STATES M A G ISTM TE JU DG E
